              Case 3:19-cv-11304-DPW Document 1 Filed 06/12/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

ADAM ROVINELLI and JENNIFER CARLOS,
Individually and on Behalf of All Other Persons
                                                          CIVIL ACTION NO. 19-CV-_______
Similarly Situated,
                           Plaintiffs,

                  v.

TRANS WORLD ENTERTAINMENT
CORPORATION,


         Defendant

                                     NOTICE OF REMOVAL

         Defendant Trans World Entertainment Corporation (“Trans World” or “Defendant”),

pursuant to 28 U.S.C. § 1453, removes this action to this Court, respectfully stating the following

in support:

         1.        Trans World is the named defendant in a civil action pending in the Superior

Court of the Commonwealth of Massachusetts, Hampden County, captioned Adam Rovinelli and

Jennifer Carlos, Individually and on Behalf of All Other Persons Similarly Situated v. Trans

World Entertainment Corporation, Civil Action No. 1979CV00331 (the “Action”).

         2.        The action is removable to this Court pursuant to 28 U.S.C. § 1453 in that, as

shown below, it is one over which the district courts of the United States have original

jurisdiction under 28 U.S.C § 1332(d)(2), because it is filed as a class action under the

Massachusetts rule similar to Federal Rule of Civil Procedure 23, the Plaintiffs and Defendant

are citizens of different states, and the matter in controversy exceeds the sum or value of

$5,000,000.




1978799.3 31612-0001-000
900276.1
              Case 3:19-cv-11304-DPW Document 1 Filed 06/12/19 Page 2 of 5



         3.        Plaintiffs Adam Rovinelli and Jennifer Carlos are alleged to be individuals who

reside in the Commonwealth of Massachusetts.

         4.        Trans World is a New York corporation with a principal place of business in

Albany, New York.

         5.        Trans World has a good faith belief, based on the allegations in the Complaint in

the Action, that the matter in controversy exceeds $5,000,000 as follows:

              a. Plaintiffs allege that Trans World “used highly aggressive sales tactics to charge

                   thousands of consumers for, and profit millions of dollars from, bogus ‘loyalty

                   memberships’ and magazine subscriptions,” through allegedly “deceptive and

                   misleading” marketing practices. (Compl. at 1 (“Nature of the Action”).)

              b. The Complaint alleges three theories of recovery. Count I alleges a violation of

                   Mass. Gen. L. ch. 93A.      Count II seeks recovery under a theory of unjust

                   enrichment. Count III alleges common law conversion.

              c. Based on the foregoing three causes of action, Plaintiffs seek to recover actual

                   damages, statutory damages, double or treble damages, disgorgement of profits,

                   restitution and/or equitable monetary relief, attorneys’ fees, costs, expenses, and

                   pre- and post-judgment interest (Compl. ¶¶ 76, 82, and Ad Damnum Clause), all

                   on behalf of a class of “all FYE customers in Massachusetts who made an in-store

                   purchase using a debit or credit card and were subsequently charged for VIP

                   Backstage Pass memberships and/or magazine subscriptions.”         (Compl. ¶ 54.)

                   Plaintiffs essentially seek to recover refunds of the amounts paid for allegedly

                   unauthorized loyalty memberships and/or magazine subscriptions throughout the

                   limitations period for each claim. (See Compl. ¶¶ 27, 34, 57.)



1978799.3 31612-0001-000
                                                    2
900276.1
            Case 3:19-cv-11304-DPW Document 1 Filed 06/12/19 Page 3 of 5



              d. Plaintiffs have conspicuously failed to specifically allege a monetary amount of

                   damages.        Based on Trans World's own investigation, however, although

                   Plaintiffs are not entitled to recover any of the alleged damages they are seeking,

                   those alleged damages exceed $5 million:

                           i. Mass. Gen. L. ch. 93A is subject to a four-year statute of limitations.

                              Based on Trans World’s investigation and upon information and belief,

                              over the approximately four years preceding the filing of the Complaint,

                              FYE customers in Massachusetts were billed a total of approximately $4.3

                              million for loyalty memberships and magazine subscriptions combined,

                              net of refunds.   Trebling that amount, as Plaintiffs seek to do under

                              Chapter 93A, brings the amount of damages sought to almost $13 million.

                              Thus, even without considering costs and attorneys’ fees and other types

                              of relief sought by Plaintiffs, the amount in controversy far exceeds $5

                              million.

                       ii. Alternatively, unjust enrichment claims in Massachusetts are subject to a

                              six-year statute of limitation. Based on Trans World’s investigation and

                              upon information and belief, over the approximately six years preceding

                              the filing of the Complaint, FYE customers in Massachusetts were billed a

                              total of approximately $8.1 million for loyalty memberships and magazine

                              subscriptions combined, net of refunds. Again, even without considering

                              costs and attorneys’ fees and other types of relief sought by Plaintiffs, the

                              total of these amounts exceeds $5 million.




1978799.3 31612-0001-000
                                                        3
900276.1
              Case 3:19-cv-11304-DPW Document 1 Filed 06/12/19 Page 4 of 5



         6.        The Summons and Complaint in this matter were served upon Defendant less than

30 days prior to the filing hereof, on or about May 13, 2019. Therefore, this Notice of Removal

is timely under 28 U.S.C. § 1446.

         7.        Attached hereto as Exhibit A are copies of the Summons, Civil Tracking Order,

Civil Action Cover Sheet, and Complaint, which are the only process, pleadings, or orders served

upon Defendant, along with a stipulation extending Defendant’s time to respond to the

Complaint.

         8.        Pursuant to 28 U.S.C. § 1446(d), Defendant is serving Plaintiffs with written

notice of this removal, attached hereto as Exhibit B.

         9.        In accordance with Local Rule 81.1(a) of the United States District Court for the

District of Massachusetts, Defendant will file a copy of this Notice of Removal with the Superior

Court of the Commonwealth of Massachusetts, Hampden County, and will file or cause to be

filed with the Clerk of this Court certified or attested copies of the State Court record (Exhibit C,

Notice of Removal to Hampden Superior Court).

         WHEREFORE, Defendant Trans World Entertainment Corporation requests that this

action proceed as an action removed to this Court.




1978799.3 31612-0001-000
                                                   4
900276.1
            Case 3:19-cv-11304-DPW Document 1 Filed 06/12/19 Page 5 of 5



                                                       Respectfully submitted,

                                                       TRANS WORLD ENTERTAINMENT
                                                       CORPORATION,
                                                       By its attorneys,


                                                             /s/ Christopher J. Marino
                                                       Christopher J. Marino, Esq. (BBO #655007)
                                                       cmarino@davismalm.com
                                                       James E. Gallagher, BBO #677588
                                                       jgallagher@davismalm.com
                                                       DAVIS, MALM & D'AGOSTINE, P.C.
                                                       One Boston Place, 37th Floor
                                                       Boston, MA 02108
                                                       (617) 589-3833
Dated: June 12, 2019

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document is being filed through the ECF system on this 12th day
of June, 2019, and that it will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.


                                                            /s/ Christopher J. Marino
                                                       Christopher J. Marino, Esq.




1978799.3 31612-0001-000
                                                  5
900276.1
